Per Curiam.
Plaintiff appeals as of right from a Wayne Circuit Court order granting defendant’s motion for summary disposition as to plaintiffs action to vacate an arbitration award. We affirm.
This case arises out of an automobile accident involving three vehicles. The first vehicle ran a stop sign and struck an uninsured vehicle in the side. The uninsured vehicle then struck the vehicle operated by defendant.
Defendant was insured by plaintiff, Auto Club Insurance Association. Defendant filed a claim with plaintiff and an arbitration hearing was held pursuant to the provisions of the parties’ insurance agreement. A split arbitration panel awarded defendant $4,200 without explanation. The circuit court refused to vacate the arbitration decision.
There is presently a conflict among the decisions from this Court as to whether an insured who is injured by an uninsured motorist must establish a threshold injury to recover damages for noneconomic losses from his automobile insurer. In Caplan v DAIIE, 102 Mich App 354; 301 NW2d 471 (1980), a panel of this Court, relying on Bradley v Mid-Century Ins Co, 409 Mich 1; 294 NW2d 141 (1980), determined that a plaintiff must show a threshold injury in order to claim noneconomic damages under the uninsured motorist coverage of a no-fault policy. In Jones v DAIIE, 124 Mich App 363; 335 NW2d 39 (1982), lv den 418 Mich 878 (1983), another panel of this Court, focusing on the decision in Citizens Ins Co of America v Tuttle, 411 Mich 536; 309 NW2d 174 (1981), determined that a motorist need not show a threshold injury to claim noneconomic damages. See also Stephen*184son v Associated General Ins Co, 148 Mich App 1; 384 NW2d 62 (1985), consideration of conflict denied 424 Mich 1206 (1986). This conflict has not been resolved.
In this case, the trial court determined, and we agree, that the arbitrators’ decision was premised on the Jones and Stephenson holdings that an insured motorist need not show a threshold injury to claim noneconomic damages. We agree that this represents the better rule and affirm for the reasons stated in Stephenson:
The threshold requirement serves only as an exception to the general abolition of tort liability under the act. The exception abolishes tort liability neither in whole nor in part for those outside the no-fault insurance act. Because the uninsured motorist is outside the no-fault scheme of allocating the costs of accidents, he or she remains subject to tort liability. The conclusion is thus inescapable that the threshold requirements in MCL 500.3135(1); MSA 24.13135(1) are inapplicable to suits against uninsured motorists for noneconomic loss. [Stephenson, 148 Mich App 6.]
Affirmed.